                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                            Plaintiff,
vs.                                                 CASE NO. 19-MAG-11733




MARIA FERNANDA GUTIERREZ OSPINO
                           Defendant.
----------------I
                      MOTION FOR ADMISSION PRO HAC VICE

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern
District of New York, Julia Kefalinos, Esq. FBN: 877832, hereby move this Court for an
Order for admission to practice Pro Hae Vice to appear as counsel for in the above-
captioned action.


I am in good standing of the bar of the state of and there are no pending disciplinary
proceedings against me in any state or federal court. I have never been convicted of a
felony. I have never been censured, suspended, disbarred or denied admission or
readmission by any court. I have attached the certificates of good standing for the Florida
Bar and the United States District Court for the Southern District of Florida.

Dated:Jan. 9, 2020
Respectfully Submitted,


                                                              ✓--


                                                /
                                                        /--
                                                    isr~~_,...,.;.._..   ____
                                          ~/Jute' Kefalinos, Esq. 877832
                                                    a~
                                                   Office of Julia Kefalinos, P.A.
                                              2121 SW 3rd Ave #600
                                             Miami, Florida 33129
                                             T: (305) 856-2713
                                              F: (305) 856-2715

                                                    E: juliakefalinos@bellsouth.net
                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                 Plaintiff,
vs.                                                      CASE NO. 19-MAG-11733


MARIA FERNANDA GUTIERREZ OSPINO

________________
         Defendant.
                    /

                           ORDER FOR ADMISSION PRO HAC VICE

        The motion of Julia Kefalinos, Esq., for admission to practice Pro Hae Vice in the
above captioned action is granted.
       Applicant has declared that he/she is a member in good standing of the bar of the
state of Florida; and that his/her contact information is as follows:

                                 Julia Kefalinos, Esq. 877832
                                 Law Office of Julia Kefalinos, PA
                                 2121 SW 3rd Ave. #600
                                 Miami, Florida 33129
                                 T: 305-856-2713
                                 F: 305-856-2715
                                 E: juliakefalinos@bellsouth.net

        Applicant having requested admission Pro Hae Vice to appear for all purposes as
counsel for defendant MARIA FERNANDA GUTIERREZ OSPINO in the above entitled
action;
        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in
the above-captioned case in the United States District Court for the Southern District of
New York. All attorneys appearing before this Court are subject to the Local Rules of this
Court, including the Rules governing the discipline of attorneys.




                                                     .                 l
Dated:
         ----------
         1            ,,   .                    (.

                                              United States District/Magistrate Judge
                         SWORN AFFIDAVIT
STATE OF FLORIDA
COUNTY OF MIAMI-DADE

       BEFORE ME the undersigned authority, personally appeared Julia Kefalinos,
who after being cautioned and sworn, states as follows:

      1.     My name is JULIA KEF ALINOS.
      2.     I am an attorney practicing in the state of Florida bar #877832.
      3.     I have never been convicted of a felony.
      4.     I have never been censured, suspended, disbarred or denied admission or
             readmission by any court.
      5.     There are no disciplinary proceedings presently against me.




                                          ('
                                       The Florida Bar
                                          651 East Jefferson Street
                                         Tallahassee, FL 32399-2300
    Joshua E. Doyle                                                                  850/561-5600
   Executive Director                                                           www .FLORIDABAR.org

 State of Florida       )
 County of Leon         )                      In Re: 0877832
                                                      Julia Kefalinos
                                                      Law Office of Julia Kefalinos, P.A.
                                                      2121 SW 3rd Ave Ste 600
                                                      Miami, FL 33129-1449
I CERTIFY THE FOLLOWING:

I am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on February 22, 1991.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this 7th day of January, 2020.




Cynthia B. Jackson, CFO
Administration Division
The Florida Bar

PG:Rl0
CTM-68641
AO 136 (Rev. 10/13) CertificateofGoodStanding




                                 UNITED STATES DISTRICT COURT
                                                         for the
                                            Southern District of Florida


                                       CERTIFICATE OF GOOD STANDING




                                                    Clerk of the United States District Court
             I,     Angela E. Noble,                for the Southern District of Florida,


do hereby certify that Julia Kefalinos, Florida Bar# 877832, was duly admitted to practice in this


Court on February 13, 2007, and is in good standing as a member of the Bar of this Court.


            Dated at: Miami, Florida on January 09, 2020.
                               LAW OF F I CE of
                              JULIA KEFALINOS



          January 9, 2020



         Clerk of Courts
         United S_tates District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007-1312


                                           Re: U.S. v. Maria Fernanda Gutierrez Ospina 19-MAG-11733

                                               Pro Hae Vice application



         To whom it may concern:

         Attached please find my Motion for Pro Hae Vice admission, the proposed order, current certificates of
         good standing, money order and Affidavit. You may reach me at the below contact information or my
         cell phone 786-351-3954, if you need further information to complete my application.




Julia Kefalinos. PA           Member of Florida Federal & State Courts    jk@kefalinoslaw.com - Email   2121 SW 3rd Avenue
Attorney at Law               Criminal Defense & Bankruptcy               305 856 2713 • Office         Suite 600
                              KEFALINOSLAW.COM                            305 856 2715 - Fax            Miami FL -33129
                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                            Plaintiff,
vs.                                                 CASE NO. 19-MAG-11733


MARIA FERNANDA GUTIERREZ OSPINO
                          Defendant.
- - - - - - - - - - - - - - - -I
           ORDER FOR ADMISSION PRO HAC VICE UPON ORAL MOTION

        The oral motion of Julia Kefalinos, Esq., for admission to practice Pro Hae Vice in
the above captioned action is granted.
       Applicant has declared that he/she is a member in good standing of the bar of the
state of Florida; and that his/her contact information is as follows:

                            Julia Kefalinos, Esq. 877832
                            Law Office of Julia Kefalinos, PA
                            2121 SW 3rd Ave. #600
                            Miami, Florida 33129
                            T: 305-856-2713
                            F: 305-856-2715
                            E: juliakefalinos@bellsouth.net

        Applicant having requested admission Pro Hae Vice to appear for all purposes as
counsel for defendant MARIA FERNANDA GUTIERREZ OSPINO in the above entitled
action;
        IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hae Vice in
the above-captioned case in the United States District Court for the Southern District of
New York. All attorneys appearing before this Court are subject to the Local Rules of this
Court, including the Rules governing the discipline of attorneys.




Dated:    . 1' -
               •                               .'               1      \
         -~      -!--------                                     '
                                          United States District/Magistrate Judge
